Filed 10/1/20 P. v. Wickersham CA2/1
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115.


  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                           SECOND APPELLATE DISTRICT

                                          DIVISION ONE


 THE PEOPLE,                                                    B301276

           Plaintiff and Respondent,                            (Los Angeles County
                                                                Super. Ct. No. YA094410)
           v.

 KAMROM DANIELLE
 WICKERSHAM,

           Defendant and Appellant.




      APPEAL from a judgment of the Superior Court of Los
Angeles County, Alan B. Honeycutt, Judge. Affirmed.
      Rudolph J. Alejo, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Jaime L. Fuster and Joseph P. Lee, Deputy
Attorneys General, for Plaintiff and Respondent.
                       _____________________
       Kamron Danielle Wickersham was charged with attempted
first degree murder for attacking her spouse with a knife. The jury
acquitted her of that charge but convicted her of the lesser included
offense of attempted involuntary manslaughter in violation of Penal
Code1 sections 192, subdivision (a)(1), and 664,2 from which she
now appeals.
       Appellant argues we must reverse her conviction because the
trial court’s instructions on one of her two defenses—voluntary
intoxication—was misleading. While the trial court properly
instructed the jury that being voluntary intoxicated negates the
specific intent required for attempted murder, it did not explicitly
indicate that being voluntary intoxicated also negates the specific
intent required for the lesser included offense of attempted
voluntary manslaughter.
       We affirm. There was no error in the trial court’s
instructions. Moreover, insofar as the jury was not better informed
that voluntary intoxication is also a defense against the lesser
included offense for which she was convicted, any such error would
be harmless under People v. Watson (1956) 46 Cal. 2d 818 (Watson).



      1Subsequent undesignated statutory citations are to the
Penal Code.
      2  Kamron was also convicted of two counts of injuring a
spouse, in violation of section 273.5, subdivision (a). She does not
appeal these two convictions. The jury also found true two
sentencing enhancements: that she personally used a deadly
weapon, a knife, in connection with her conviction for attempted
voluntary manslaughter in violation of section 12022, subdivision
(b)(1); and that she personally inflicted great bodily injury upon a
spouse, within the meaning of section 12022.7, subdivision (e).
Kamron’s brief does not appeal either enhancement.



                                  2
          BACKGROUND AND PROCEDURAL HISTORY
A.    Factual Background
       Kamron met Jeffrey Wickersham in 1998 or 1999.3 She was
22 years old and delivered pizzas for Pizza Hut. Jeffrey was 31
years old and worked as a programmer at CCH Wolters Kluwer.
They met in the elevator at Jeffrey’s office building when Kamron
was delivering a pizza. They began dating and had a sporadic
relationship until getting married in 2013.
       At some point early in their relationship Jeffrey began using
methamphetamine. He persuaded Kamron to try it. Jeffrey
eventually stopped taking the drug (it caused him mouth sores),
and switched to Adderall, a prescription stimulant. Jeffrey testified
that Kamron did not stop using methamphetamine.
       Their relationship of 15 years was at times violent and
abusive. Kamron relied on Jeffrey for food, shelter, and necessities.
Jeffrey admitted that he was emotionally, physically, and verbally
abusive towards Kamron. He testified that he “needed to control
the money supply.”
       Jeffrey admitted that he once headbutted Kamron and broke
her nose while “getting up.” In Jeffrey’s words, he “tripped.”
Jeffrey also admitted the two engaged in “scuffles.” He claimed
these scuffles were “mutual” and involved “arguments, yelling,
screaming, throwing things, grappling, pushing, some striking.
Pretty much stuff like that.” When asked if he ever struck Kamron,
Jeffrey testified he could not remember, but pointed out: “It means



      3 Because they share the same last name, we use Kamron’s
and Jeffrey’s first names for clarity and ease of reference and intend
no disrespect. (See In re Marriage of Olsen (1994) 24 Cal. App. 4th
1702, 1704, fn. 1.)



                                  3
I have no memory of [striking Kamron]. It doesn’t mean it didn’t
happen.”
       On Valentine’s Day of 2016, Kamron wanted to go out but
Jeffrey was too tired and wanted to go to bed. Jeffrey was by then
an engineer at Raytheon Corporation. But Kamron nevertheless
put on a red dress and asked him to get ready to go out. Kamron
kept the lights on in the bedroom and was using a small vanity to
put on her makeup. Jeffrey first attempted to unplug the vanity so
he could close the bedroom door and sleep. After they continued to
fight, Jeffrey threw the mirror against the closet wall. While
pushing and shoving each other, one of Jeffrey’s fingers ended up in
Kamron’s mouth, and she bit it. Kamron swung at Jeffrey as well,
striking him a few times with a closed fist and causing a black eye.
       A few days later, on February 17, 2016, Jeffrey went to the
Torrance police station and reported the assault because he “needed
to start thinking about a divorce.” But Jeffrey asked the police not
to arrest Kamron.
       The marriage had gotten to the point where neither Jeffrey
nor Kamron was comfortable. They argued about Kamron being
unemployed, going back to school, and not keeping the apartment
clean.
       The charged crimes in this case involved two different
incidents.4
      The first occurred on June 26, 2016. At 2:00 a.m. that
morning, Kamron came home and told Jeffrey she was pregnant.
Jeffrey knew it was someone else’s baby because they had stopped
intercourse some time before. Kamron asked Jeffrey for some
money to pay for the cab that had just taken her home from the


      4 The trial court granted the defense’s motion for a judgment
of acquittal involving a third incident.



                                 4
hospital. He refused and told her the marriage was over. Kamron
then put some hard drives into a bag and hit Jeffrey over the
shoulder. This assault was the basis for the charge in count 3.
       The second incident occurred the following evening and
involved the charges in counts 1 and 2. Jeffrey came home around
4:30 or 5:00 p.m. that night after speaking with a divorce attorney.
He brought in two bags of groceries and noticed that Kamron was
under the kitchen sink apparently attempting to repair a clog or the
garbage disposal, which they had a problem with earlier. Jeffrey
stepped over Kamron’s legs, and put the groceries away. As he did
this, he grew angry because Kamron had told him less than 24
hours earlier that she had become pregnant by another man. He
then noticed that Kamron was in fact “[t]aking apart and
attempting to put together things,” a behavior he had observed in
Kamron when she was high on methamphetamine. This made him
even more angry, since she was pregnant and appeared to be using
drugs.
       Jeffrey took a bottle of beer from the groceries and began
berating and belittling Kamron because he wanted to hurt her by
making her feel bad. He walked into the living room, stood there,
and continued yelling insults for about 20 minutes. Kamron then
left the kitchen and charged at Jeffrey with her fist raised in the
air, striking him with a knife. Jeffrey raised his left hand to block
Kamron, the two fell, and the knife went into his left wrist, causing
the tip to break.
       Jeffrey took the broken part of the knife blade out of his wrist
and dropped it on the ground. Kamron retrieved the broken knife
and proceeded to strike him twice on the top of his head. While she
was hitting him, Jeffrey tried to push Kamron back so he could
escape and leave the apartment. Jeffrey eventually got up and
tried to open the door, but had difficulty doing so. Kamron




                                   5
proceeded to pummel Jeffrey’s head five times with the remainder
of the knife consisting of its handle and a broken blade. As he
struggled to open the door, Kamron struck Jeffrey in the shoulder
with a different knife—a two-and-a-half-inch paring knife.
        Jeffrey was finally able to open the apartment door and run
as fast as he could across the apartment courtyard to the front of
the apartment complex. A neighbor, Melissa Camberos, heard
Jeffrey yell, “Help, help. My wife stabbed me,” and called 911.
Jeffrey collapsed in front of the apartment manager’s apartment.
Another neighbor, John O’Neill, attempted to provide first aid.
Jeffrey told O’Neill that Kamron may have been on drugs.
        When Police Officer Brian Kawamoto arrived at the scene, he
found Kamron in the bathtub of her bathroom holding a razor blade
in her hands which he directed her to put down. Kamron seemed “a
little surprised.” Officer Kawamoto did not have enough
information to accurately determine whether Kamron was under
the influence of a controlled substance, but she was cooperative and
interacted with him in a manner he considered rational. A
transcript of an audio recording made during the arrest indicates
that after she was handcuffed, Kamron asked the police officers to
cover her “like Rocky please. Balboa.” She also asked the police
officers where all the blood came from.
        Jeffrey was taken to Harbor-UCLA Medical Center where he
received medical treatment, including stitches. In a letter he sent
to detectives during the middle of trial that was read into evidence,
Jeffrey asked the court for leniency for Kamron. He also stated that
he healed from his wounds and sustained no permanent injuries.
B.     Charges, Trial, and Sentencing
       Kamron was charged in a four-count information with
attempted premeditated murder on June 27, 2016 (§§ 187, subd. (a),
664), that she used a knife within the meaning of section 12022,



                                 6
subdivision (b)(1), and inflicted great bodily injury within the
meaning of section 12022.7, subdivision (e)(1) (count 1); injuring a
spouse (§ 273.5, subd. (a)) on June 27, 2016, adding the same knife
and great bodily injury allegations (count 2); injuring a spouse
(§ 273.5, subd. (a)) on June 26, 2016 (count 3); and injuring a spouse
(§ 273.5, subd. (a)) on February 14, 2016 (count 4).
       Count 4 was dismissed following defense counsel’s motion
pursuant to section 1118.1.
       The jury unanimously acquitted Kamron of the attempted
murder charged in count 1, but convicted her of the lesser included
offense of attempted voluntary manslaughter. She was also
convicted of two counts of injuring a spouse, and the jury returned
true findings on the enhancements.
       The trial court sentenced Kamron to a total term of eight
years in state prison, calculated as follows: the middle term of three
years on the lesser of count 1, plus four years for the section
12022.7, subdivision (e) enhancement, plus one year for the section
12022, subdivision (b)(1) enhancement. The sentence on count 2
and the corresponding enhancements was ordered stayed pursuant
to section 654, while the three-year sentence imposed on count 3
was ordered to run concurrently to that of count 1.
       Kamron filed a timely notice of appeal.

                           DISCUSSION
      Kamron argues prejudicial error in the jury instructions
requires reversal. The court’s instructions on voluntary
intoxication and attempted voluntary manslaughter did not inform
the jury that voluntary intoxication was a defense to both
attempted first degree murder and attempted voluntary
manslaughter. Instead, the voluntary intoxication instruction only
explicitly referenced the attempted murder charge. Moreover, the




                                  7
prosecutor compounded the error during closing argument by
telling the jurors that voluntary intoxication only applied “to
count 1, the attempted murder.” This meant the jury did not know,
according to Kamron, that if it found Kamron was voluntarily
intoxicated, her intoxication not only negated the specific intent
necessary for attempted murder, but also the specific intent
necessary for attempted voluntary manslaughter. She also argues
the trial court was under a sua sponte duty to accurately instruct
the jury once it agreed to instruct on voluntary intoxication but it
did not, and thus, reversal is required. We disagree.
       Kamron’s counsel below advanced two defense theories. One
theory was that involuntary intoxication negated the specific intent
necessary for both attempted murder and attempted voluntary
manslaughter. The second theory was imperfect self-defense:
Kamron was a victim of prolonged domestic violence, “a battered
woman,” and she was under the influence.
       It is therefore untrue that the jury necessarily found Kamron
voluntarily intoxicated to the point she was incapable of forming
specific intent and then failed to make the subsequent, logically
necessary step of also acquitting her of the lesser included offense of
attempted voluntary manslaughter because the jury had two paths
to convict on the lesser included offense, not one. The jury could
also have simply believed her alternative theory that her counsel
repeatedly stressed below: imperfect self-defense by a battered,
economically vulnerable, controlled woman who was also under the
influence of methamphetamine. Defense counsel repeatedly
stressed to the jury she could also be convicted of the lesser
included offense based on imperfect self-defense. Because that
theory does not depend on what Kamron argues is only a partially
correct voluntary intoxication instruction, Kamron cannot
demonstrate prejudice, and any error was harmless We also




                                   8
disagree that the trial court committed prejudicial instructional
error because the record reveals that the jury was adequately
instructed when it was informed Kamron’s intoxication negated
specific intent to kill, and the jury was properly instructed specific
intent to kill was an element of both attempted murder and
attempted voluntary manslaughter.
A.     Standard of Review
       We review the jury instructions as a whole to determine
whether “reasonably likely the jury misconstrued the instructions
as precluding it from considering” voluntary intoxication as a
defense against attempted voluntary manslaughter. (People v.
Castillo (1997) 16 Cal. 4th 1009, 1017.) A trial court has no sua
sponte duty to issue an instruction on voluntary intoxication, but if
it chooses to do so, it must do so correctly. (People v. Mendoza
(1998) 18 Cal. 4th 1114, 1134.) We may reverse a conviction only if
the alleged error was prejudicial. (See Cal. Const., Art. VI, § 13).
Whether error is prejudicial under California law is evaluated
under the probability test of Watson. Reversal is appropriate under
Watson review only if “ ‘after an examination of the entire cause,
including the evidence,’ [we are] of the ‘opinion’ that it is reasonably
probable that a result more favorable to the appealing party would
have been reached in the absence of the error.” (Watson, supra, 46
Cal.2d at p. 836.)
       Kamron concedes in her opening brief that our Supreme
Court has held that we review alleged instructional errors involving
the defense of voluntary intoxication under the Watson probability
test. (See People v. Atkins (2001) 25 Cal. 4th 76, 93 [preventing jury
from considering evidence of voluntary intoxication did not violate
due process]; People v. Humphrey (1996) 13 Cal. 4th 1073, 1089
[misinstruction on voluntary intoxication defense violates state law
only].) The more searching “harmless beyond a reasonable doubt”



                                   9
test articulated by the United States Supreme Court in Chapman v.
California (1967) 386 U.S. 18, 24 [87 S. Ct. 824, 17 L. Ed. 2d 705]
does not apply here.
B.     Applicable Law
       Kamron was charged with attempted first degree murder, but
was convicted of the lesser included offense of attempted voluntary
manslaughter. She put forth two defenses at trial: imperfect self-
defense and voluntary intoxication. We briefly review the elements
of these two crimes and these two defenses.
       All attempt crimes require specific intent. “The crime of
attempt occurs when there is a specific intent to commit a crime
and a direct but ineffectual act done towards its commission.”
(People v. Bonner (2000) 80 Cal. App. 4th 759, 764; see generally 1
Witkin, Cal. Criminal Law (4th ed. 2020) Elements, § 57.) Proof of
attempted murder “requires the specific intent to kill and the
commission of a direct but ineffectual act toward accomplishing the
intended killing.” (People v. Lee (2003) 31 Cal. 4th 613, 623.)
       “Attempted voluntary manslaughter is the unlawful killing of
a person without malice. [Citation.]” (People v. Speight (2014) 227
Cal. App. 4th 1229, 1241.) Manslaughter is voluntary when the
killing is “upon a sudden quarrel or heat of passion.” (§ 192, subd.
(a).)
       The malicious intent required for attempted murder can be
negated and the defendant can be convicted of the lesser included
offense of attempted voluntary manslaughter in two ways pertinent
here. First, “[u]nder the doctrine of imperfect self-defense, when
the trier of fact finds that a defendant killed another person
because the defendant actually, but unreasonably, believed he was
in imminent danger of death or great bodily injury, the defendant is
deemed to have acted without malice and thus can be convicted of




                                 10
no crime greater than voluntary manslaughter.” (In re Christian S.
(1994) 7 Cal. 4th 768, 771.)
      Second, “evidence of voluntary intoxication is relevant to the
extent it bears upon the question whether the defendant actually
had the requisite specific mental state required for commission of
the crimes at issue.” (People v. Horton (1995) 11 Cal. 4th 1068,
1119; see also People v. Williams (2001) 26 Cal. 4th 779, 789
[“evidence of voluntary intoxication would be admissible with
regard to whether a defendant had the requisite intent for a
criminal attempt”].)
C.     The Court’s Instructions
       Because this is an appeal arguing prejudicial instructional
error, we review the pertinent instructions.
       The trial court instructed the jury on the lesser included
offense of attempted voluntary manslaughter with CALCRIM
Nos. 603 and 604. CALCRIM No. 603 instructed the jury that it
could acquit on the attempted murder charge and convict on the
lesser included crime of attempted voluntary manslaughter via the
heat of passion or sudden quarrel defense. CALCRIM No. 604 gave
the corresponding instruction that it may reduce the attempted
murder charge via the imperfect self-defense doctrine. (See People
v. Lopez (2011) 199 Cal. App. 4th 1297, 1307 [approving CALCRIM
No. 604].)
       As to voluntary intoxication, the court instructed the jury
with CALCRIM No. 625 as follows: “You may consider evidence, if
any, of the defendant’s voluntary intoxication only in a limited way.
You may consider that evidence only in deciding whether the
defendant acted with an intent to kill or, the defendant acted with
deliberation and premeditation. [¶] A person is voluntarily
intoxicated if she becomes intoxicated by willingly using any
intoxicating drug, drink, or other substance knowing that it could



                                 11
produce an intoxicating effect, or willingly assuming the risk of that
effect. [¶] You may not consider evidence of voluntary intoxication
for any other purpose. [¶] Voluntary intoxication is not a defense
to [c]ounts 2 and 3, inflicting injury on a spouse.”
D.    The Court’s Instructions Were Correct, and Any Error
      Would be Harmless
      Kamron begins her argument by observing that neither the
voluntary intoxication instruction nor the manslaughter
instructions ever informed the jury that voluntary intoxication was
a defense to attempted voluntary manslaughter. Kamron further
argues that the attempted voluntary manslaughter instruction
affirmatively misled the jury because it specifically indicated that
the defense was only applicable to count 1.5 And, finally, count 1
charged “attempted murder”—it did not charge attempted
voluntary manslaughter.
      Kamron next observes the prosecutor obscured the matter
further by arguing during rebuttal: “Now addressing voluntary
intoxication. This only goes to count 1, the attempted murder. You
can consider it only in a limited way, whether or not the voluntary
intoxication of that person, of the defendant, affected or negated her
intent to kill or her ability to deliberate and premeditate.”
      Moreover, Kamron argues the jury’s acquittal on the
attempted murder charge suggests it was evidently persuaded
Kamron was voluntarily intoxicated to the point she lacked the
capacity to form the requisite specific intent for attempt.



      5 To be precise, the instruction indicated voluntary
intoxication only applied to the attempted murder charge indirectly:
“Voluntary intoxication is not a defense to [c]ounts 2 and 3”
logically implies it is a defense to the remaining count, viz., count 1.



                                  12
      Kamron also argues the trial court erred as well by failing to
sua sponte instruct the jury that voluntary intoxication could also
negate the specific intent required for the crime of attempted
voluntary manslaughter.
      We disagree for two reasons. First, the jury was given a
correct set of instructions. Second, any instructional error was
harmless.
      1.     The Trial Court Issued Correct Instructions
      The trial court’s instructions correctly stated the law. In
People v. Blakeley (2000) 23 Cal. 4th 82, 85, our Supreme Court held
that a defendant is guilty of voluntary manslaughter if either (i) the
defendant “unlawfully kills in a sudden quarrel or [in] the heat of
passion,” or (ii) “unlawfully kills while having an unreasonable but
good faith belief in the need to act in self-defense.” CALCRIM
Nos. 603 and 604 correctly reflect Blakely.
      Our Supreme Court has also expressly approved the
voluntary intoxication instruction, CALCRIM No. 625 in People v.
Soto (2018) 4 Cal. 5th 968, 970: “CALCRIM No. 625 correctly
permits the jury to consider evidence of voluntary intoxication on
the question of whether defendant intended to kill . . . .”
      CALCRIM No. 625 clearly stated that evidence of voluntary
intoxication could be considered in determining whether Kamron
“acted with an intent to kill.” And the two attempted voluntary
manslaughter instructions, CALCRIM Nos. 603 and 604, both listed
as elements, “The defendant intended to kill.”
      Assuming for a moment that the jury acquitted Kamron on
count 1 by applying the voluntary intoxication defense (and not by
relying on imperfect self-defense), nothing in these instructions
prevented the jury from also applying the voluntary intoxication
defense to negate the intent to kill element of attempted voluntary
manslaughter. Being voluntarily intoxicated negates the specific




                                 13
intent to kill, whether it appears as an element of attempted
murder or as an element of attempted voluntary manslaughter.
(See People v. Van Ronk (1985) 171 Cal. App. 3d 818, 824 [“The
requisite intent for first degree murder on a premeditation and
deliberation theory and the intent necessary for voluntary
manslaughter are identical: both crimes require the specific intent
to kill”].) Moreover, “ ‘It is fundamental that jurors are presumed to
be intelligent and capable of understanding and applying the court’s
instructions.’ [Citation.]” (People v. Bryant, Smith and Wheeler
(2014) 60 Cal. 4th 335, 433.)
       Finally, as we explain in the next subsection, defense counsel
argued voluntary intoxication was a defense to both attempted
murder and attempted voluntary manslaughter.
       We do not find instructional error on this record. It is not
“ ‘reasonably likely the jury misconstrued the instructions as
precluding it from considering’ the intoxication evidence” (People v.
Mendoza, supra, 18 Cal.4th at p. 1134), as it applied to both count 1
and the lesser included offense of attempted voluntary
manslaughter since the intoxication defense functions in the same
way for both crimes: it negates the necessary element of an intent to
kill.
       2.    Any Error Was Harmless
       We are also unable to find prejudice on this record under
Watson review.
       Defense counsel argued the following during her closing: “I
believe that as far as the remaining counts, count 1, the attempted
murder, there is absolutely no evidence that she intended to kill
[Jeffrey]. And as I said, there are two reasons for that, two very big
legal reasons plus many factual reasons.”




                                 14
       The “two very big legal reasons” counsel was referring to were
Kamron’s imperfect self-defense theory and her involuntary
intoxication defense.
       As defense counsel explained: “We also believe that [Kamron]
acted in self-defense. And based on her inability to intend to kill
and the actual wounds that were inflicted, she’s not guilty. She’s
not guilty of attempted murder. She’s not guilty of attempted
voluntary manslaughter. [Jeffrey] was the aggressor, and he
admitted it. He came in that afternoon itching for a fight. He says
I wanted to make her feel like she had made me feel, but of course,
he thinks he’s smart enough to know that he can say anything and
not be held accountable for it. Anything up to the edge. But that
coupled with his physical aggression toward [Kamron] is not only
words, it’s the accumulation of that abuse and words with actual
physical behavior.”
       The reason why Kamron attacked Jeffrey, her counsel offered,
was that she was “a battered woman.” “The law and the psychology
of intimate partner abuse,” counsel explained, shows “how years
and years of abuse build up and make you respond differently.”
This is why, although “there’s no denying that [Jeffrey] was cut,
[Kamron] didn’t intend to kill him.”6
      Thus, as Kamron’s counsel repeatedly stressed, the jury had
two different paths to acquit on attempted murder and acquit on
the lesser included offense of attempted voluntary manslaughter:
imperfect self-defense and voluntary intoxication. Thus it does not
follow from the jury’s acquittal on count 1 that the jury found
Kamron was voluntarily intoxicated. The jury could also have


      6Kamron also called Dr. Michelle Margules as an expert
witness to testify to the effects of prolonged spousal abuse and
domestic violence.



                                 15
acquitted on count 1 because the jury found Kamron sincerely, but
unreasonably, believed she was in imminent danger of death or
great bodily injury under the imperfect self-defense doctrine.
      Only one of these two hypothetical explanations is arguably
tainted by lack of instructional clarity, viz., the jury’s inconsistent
application of the voluntary intoxication defense. The alternative
explanation that the jury applied the imperfect self-defense doctrine
cannot be declared improbable on this record.
      We therefore affirm the jury’s verdict. Any error the court
made by failing to give a more particularized voluntary intoxication
instruction that also applied to the lesser included offense would
not have made it “reasonably probable” Kamron would not have
been convicted of attempted voluntary manslaughter.

                           DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED


                                           SINANIAN, J.*

We concur:



             CHANEY, J.



             BENDIX, Acting P. J.

      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                  16